Citation Nr: 1442747	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-33 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Hilts, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to January 1990.  

This appeal to the Board of Veterans' Appeals (Board) initially arose from a May 2010 rating decision in which the Regional Office (RO), inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and sleepwalking and granted a service connection for tinnitus with an evaluation of 10 percent that became effective July 2009. 

In his September 2010 Notice of Disagreement (NOD), the Veteran requested an appeal of his claims.  In October 2010, the Veteran withdrew the tinnitus and sleepwalking claims.  

The Board notes that, in addition to the paper claims file, there is a paperless electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in such file reveals an Informal Hearing Presentation submitted by the Veteran's representative in June 2014.  A review of the VBMS virtual system indicates no records are present. 

For the reasons expressed below, the claims on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO/AMC action for the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The Veteran contends that his exposure to loud noise while in service has caused the claimed hearing loss, specifically in relation to his exposure to gunfire, explosives, and heavy equipment operations.  Additionally, in the Veteran's September 2010 notice of disagreement, he raised for the first time the theory that medications could have caused his hearing loss.  He noted that certain antibiotics were known to cause permanent hearing loss.  He maintained that during service he was prescribed tetracycline on a long term basis, and that he was also given several shots and prevention drugs for malaria and typhoid exposure due to his assignment in Central America.

The record reflects that the Veteran underwent a November 2009 audiology compensation and pension examination performed by an audiologist.  The examiner found that it was at least as likely as not that the Veteran's bilateral hearing loss was due to service.  The examiner explained that due to threshold shifts noted in audiometric testing at enlistment/separation, "exposure to military noise . . . acoustic trauma must be considered as occurring while Veteran in military."  In an April 2010 addendum opinion, the examiner found that the Veteran's bilateral hearing loss was less likely than not due to service in the military.  The examiner provided the rationale that "[b]ased on threshold shifts in C-file being 10 dB or more at 1kHz, 2kHz & 4kHz average, but with onset of tinnitus and military noise exposure, acoustic trauma must be considered as occurring while Veteran in military." (Emphasis added.)

The Board finds that the rationale set forth by the examiner in 2010 is unclear.  This is significant because the examiner initially provided a positive opinion but then changed the opinion to a negative opinion.  Thus, a clarification of opinion is necessary.  Also, service treatment records show that the Veteran was prescribed tetracycline and administered vaccinations.  Thus, the opinion should also address the newly raised theory of causation.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Return the entire claims file, to include a complete copy of this REMAND, to the audiologist who provided the November 2009 opinion and April 2010 addendum (or another audiologist if unavailable) for another addendum opinion.

In the April 2010 addendum, the examiner provided a negative opinion with the rationale that "[b]ased on threshold shifts in C-file being 10 dB or more at 1kHz, 2kHz & 4kHz average, but with onset of tinnitus and military noise exposure, acoustic trauma must be considered as occurring while Veteran in military."  The foregoing rationale is unclear to the Board.  Please provide another opinion on whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to in-service noise exposure.  In so opining, please clarify (a) the significance of the presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, and (b) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.

Please also provide an opinion on whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to tetracycline and vaccinations for malaria and typhoid taken during service.  (The Veteran's vaccination record is attached to his statement received in September 2010.)  The opinion provided must be thoroughly explained.  

2.  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



